This case comes on upon motion to dismiss appeal, because: (1) The case-made was not filed in the court below; (2) the certificate of the judge who tried the case was never attested by the clerk of the county court; and (3) the certificate of the alleged case-made does not affirmatively show that it contains a full, true, and correct transcript of the record in said cause.
It does not appear that the case-made was ever filed in the office of the clerk of the trial court, as required by section 5242, Rev. Laws 1910, and, in the absence of a request for leave to withdraw case-made and file same as required by said statute, it will be stricken from the files of this court; and, not being properly certified as a transcript, the petition in error is dismissed. Abbott.v Rogers, 35 Okla. 189,128 P. 908; Peck v. Stephens, 35 Okla. 468, 130 P. 276; Montemat v.Johnson, 42 Okla. 443, 141 P. 779.
All the Justices concur.